Citation Nr: 1424552	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-43 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial compensable rating for headaches, residuals of head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of these matters should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claims on appeal.

During his June 2012 hearing, the Veteran indicated that he had applied for Social Security Administration (SSA) benefits.  It is unclear whether such claim would provide any relevant information concerning the issues on appeal.  Thus, on remand, the Veteran should be asked if his claim for SSA benefits included a headache, neck, or right shoulder condition, and if so, such records should be requested.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran also indicated during his hearing that he had been treated by various chiropractors for his claimed conditions.  As those treatment providers have not been specifically identified, the Veteran should be given the opportunity to identify any additional providers who treated him for those conditions after service.

Updated VA treatment records should also be associated with the claims file.

Finally, the Veteran was afforded a VA shoulder examination in August 2007, but the examiner did not provide a rationale for his etiological opinion.  Additionally, October 2008 x-ray imaging indicates the Veteran may have a right shoulder condition that was not identified during the 2007 examination.  In addition, the Veteran's service treatment records indicate the Veteran reported suffering a fractured clavicle at age 2, and VA examination in 2007 noted the Veteran reporting the fracture was to the right clavicle.  As a result, the Board finds that an additional right shoulder examination is required prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify whether his claim for Social Security Administration benefits included any of the conditions on appeal.  If any of those conditions were included, the RO/AMC should request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Ask the Veteran to identify any providers, including chiropractors, who have treated him for the conditions on appeal since service.  After securing any necessary authorization, request any relevant records identified.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

3.  Obtain and associate with the claims file any VA treatment records relevant to the Veteran's claims from May 2010 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA right shoulder examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current right shoulder disabilities diagnosed on examination.  

As to each diagnosed shoulder disability identified, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that such disorder is causally related to service, to include the October 1992 incident during which the Veteran was struck by a tank hatch.  

The examiner should also address whether the reported right clavicle fracture at age 2 is related to the current disability of the shoulder.  If so, the examiner should opine whether the evidence clearly shows the Veteran suffered a right clavicle fracture prior to service, and if so, whether the condition was permanently worsened as a result of the tank hatch striking the Veteran.  

The examiner should explain the reasons for any opinion reached.  If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible.

5.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

